Citation Nr: 1612748	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  13-02 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for peripheral neuropathy, left lower extremity, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for peripheral neuropathy, right lower extremity, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for diabetes mellitus, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased evaluation for hypertension, currently evaluated as 10 percent disabling.

5.  Entitlement to increased evaluation for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.

6.  Entitlement to an increased evaluation for fracture, proximal phalanx left thumb, currently evaluated as 10 percent disabling.

7.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971 and from August 1972 to July 1989.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the benefits sought on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's eFolders contains two copies of a December 2012 Statement of the Case (SOC) addressing the Veteran's claim for a TDIU.  However, the eFolders do not include an SOC addressing the remainder of the issues on appeal from the November 2010 rating decision.  Moreover, the absence of such an SOC indicates that additional VA adjudicatory, developmental or evidentiary records may be missing.  Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 19.7 (2015).  Therefore, on remand the AOJ should attempt to obtain the missing SOC as well as any other missing VA adjudicatory, development or evidentiary records.

The eFolders contain medical records from the Brooke Army Medical Center (BAMC) dated from March 2010 to April 2012.  These records include scanned images of numerous Emergency Department (Emergency) reports.  The scanned images appear to include medical histories, lab results and system reviews, and are therefore potentially relevant to each of the claims on appeal.  However, while the rest of the records from BAMC are legible, the scanned Emergency images are unclear and unreadable.  The BAMC records acknowledge that the scanned Emergency images may be less complete or clear than the originals, and states that the originals are available if required.  Statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Therefore, on remand the AOJ should attempt to obtain clear, legible copies of all records from the BAMC Emergency Department.  

The eFolders contain numerous 2014 VA blood pressure readings indicating that the Veteran's service-connected hypertension may have increased in severity since its most recent VA examination, which took place in April 2013.  Given this evidence of possible worsening, the Board finds that additional development is warranted to determine the current nature, extent, severity and manifestations of the Veteran's hypertension.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Using all available sources, obtain and associate with the Veteran's eFolders the outstanding SOC addressing the issues on appeal from the November 2010 rating decision other than entitlement to a TDIU, as well as any other outstanding VA adjudicatory, developmental or evidentiary records. 

Document the efforts made to obtain these records along with any negative responses.

2.  Obtain and associate with the Veteran's eFolders complete, clear and legible copies of all outstanding treatment records from BAMC, to include all records from the Emergency Department.  

Document the efforts made to obtain these records along with any negative responses.

3.  Then, complete any development deemed necessary in light of evidence obtained pursuant to Paragraphs 1 and 2, above.  

4.  Then, schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected hypertension.  Copies of all pertinent records from the Veteran's eFolders should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the hypertension.  The appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose, if possible.

5.  Then, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




